Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 2,1975 (the date on the clerk’s extract is February 4, 1975), convicting him of rape in the first degree, kidnapping in the second degree, sexual abuse in the first degree, robbery in the third degree (two counts), grand larceny in the third degree (two counts), sexual misconduct, and unlawful imprisonment, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of sexual abuse in the first degree, sexual misconduct, grand larceny in the third degree and unlawful imprisonment in the first degree, and the sentences imposed thereon, and the counts upon which such convictions are based are dismissed. As so modified, judgment affirmed. The People concede that the convictions which we have reversed should have been dismissed as inclusory concurrent counts of rape in the first degree, kidnapping in the second degree and robbery in the third degree, of which crimes defendant was also convicted. Suozzi, J. P., Cohalan, Margett and Hawkins, JJ., concur.